UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-02554 Name of Registrant: Vanguard Money Market Reserves Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31 Date of reporting period: November 30, 2012 Item 1: Schedule of Investments Vanguard Prime Money Market Fund Schedule of Investments As of November 30, 2012 Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (53.0%) 2 Fannie Mae Discount Notes 0.135%–0.140% 12/5/12 450,000 449,993 2 Fannie Mae Discount Notes 0.140% 12/12/12 160,500 160,493 2 Fannie Mae Discount Notes 0.135% 12/19/12 265,606 265,588 2 Fannie Mae Discount Notes 0.160% 2/6/13 99,400 99,370 2 Fannie Mae Discount Notes 0.155% 3/27/13 172,809 172,723 2 Fannie Mae Discount Notes 0.165% 4/24/13 462,861 462,556 2 Fannie Mae Discount Notes 0.160% 5/8/13 68,300 68,252 2 Fannie Mae Discount Notes 0.160%–0.165% 5/15/13 126,700 126,605 2 Fannie Mae Discount Notes 0.160% 5/22/13 500,000 499,618 3 Federal Home Loan Bank Discount Notes 0.135% 12/5/12 349,950 349,945 3 Federal Home Loan Bank Discount Notes 0.140% 12/7/12 264,000 263,994 3 Federal Home Loan Bank Discount Notes 0.140% 12/12/12 922,000 921,961 3 Federal Home Loan Bank Discount Notes 0.140%–0.150% 12/14/12 408,500 408,479 3 Federal Home Loan Bank Discount Notes 0.134% 12/19/12 184,000 183,988 3 Federal Home Loan Bank Discount Notes 0.130% 12/26/12 50,000 49,995 3 Federal Home Loan Bank Discount Notes 0.138%–0.140% 1/11/13 2,495,000 2,494,603 3 Federal Home Loan Bank Discount Notes 0.140% 1/16/13 1,878,240 1,877,904 3 Federal Home Loan Bank Discount Notes 0.143%–0.145% 1/18/13 1,800,000 1,799,656 3 Federal Home Loan Bank Discount Notes 0.140% 1/25/13 801,000 800,829 3 Federal Home Loan Bank Discount Notes 0.142% 2/13/13 554,000 553,838 3 Federal Home Loan Bank Discount Notes 0.160% 2/22/13 350,000 349,871 3 Federal Home Loan Bank Discount Notes 0.140% 2/26/13 95,000 94,968 3 Federal Home Loan Bank Discount Notes 0.155% 3/20/13 225,000 224,894 3 Federal Home Loan Bank Discount Notes 0.155% 3/22/13 49,600 49,576 3 Federal Home Loan Bank Discount Notes 0.155% 3/27/13 163,255 163,173 3 Federal Home Loan Bank Discount Notes 0.165% 4/24/13 281,000 280,815 3 Federal Home Loan Bank Discount Notes 0.169% 4/26/13 840,000 839,424 3 Federal Home Loan Bank Discount Notes 0.160%–0.165% 5/3/13 270,635 270,449 3 Federal Home Loan Bank Discount Notes 0.160%–0.165% 5/8/13 259,000 258,815 3 Federal Home Loan Bank Discount Notes 0.160%–0.165% 5/15/13 130,109 130,013 3 Federal Home Loan Bank Discount Notes 0.160%–0.165% 5/17/13 370,500 370,222 3 Federal Home Loan Bank Discount Notes 0.165% 5/22/13 582,950 582,490 3,4 Federal Home Loan Banks 0.192% 10/1/14 150,000 149,944 2,4 Federal Home Loan Mortgage Corp. 0.160% 2/4/13 1,000,000 999,909 2,4 Federal Home Loan Mortgage Corp. 0.168% 3/21/13 907,000 906,862 2,4 Federal Home Loan Mortgage Corp. 0.159% 5/6/13 980,000 979,798 2,4 Federal Home Loan Mortgage Corp. 0.160% 6/3/13 950,000 949,806 2,4 Federal Home Loan Mortgage Corp. 0.158% 6/17/13 83,000 82,977 2,4 Federal National Mortgage Assn. 0.237% 12/20/12 494,500 494,495 2,4 Federal National Mortgage Assn. 0.239% 12/28/12 219,000 218,997 2,4 Federal National Mortgage Assn. 0.199% 8/12/13 1,000,000 999,789 2,4 Federal National Mortgage Assn. 0.179% 11/8/13 1,250,000 1,249,645 2,4 Federal National Mortgage Assn. 0.178% 11/14/13 1,000,000 999,717 2,4 Federal National Mortgage Assn. 0.189% 9/11/14 2,350,000 2,349,155 2 Freddie Mac Discount Notes 0.140% 12/3/12 147,255 147,254 2 Freddie Mac Discount Notes 0.140% 12/10/12 357,500 357,487 2 Freddie Mac Discount Notes 0.140%–0.150% 2/11/13 201,000 200,943 2 Freddie Mac Discount Notes 0.155% 3/4/13 854,546 854,204 2 Freddie Mac Discount Notes 0.155% 3/25/13 100,000 99,951 2 Freddie Mac Discount Notes 0.165% 5/6/13 50,000 49,964 2 Freddie Mac Discount Notes 0.160%–0.165% 5/13/13 143,283 143,178 2 Freddie Mac Discount Notes 0.160% 5/20/13 180,605 180,469 2 Freddie Mac Discount Notes 0.160% 5/28/13 842,860 842,193 United States Treasury Bill 0.132% 12/6/12 155,000 154,999 United States Treasury Bill 0.140%–0.141% 12/13/12 1,200,000 1,199,944 United States Treasury Bill 0.155% 12/14/12 25,000 24,999 United States Treasury Bill 0.146%–0.148% 12/20/12 800,000 799,938 United States Treasury Bill 0.145%–0.176% 12/27/12 2,650,000 2,649,700 United States Treasury Bill 0.138%–0.145% 12/31/12 1,000,000 999,882 United States Treasury Bill 0.147%–0.148% 1/10/13 564,405 564,313 United States Treasury Bill 0.140%–0.153% 1/17/13 2,000,000 1,999,616 United States Treasury Bill 0.140%–0.141% 1/24/13 1,450,000 1,449,694 United States Treasury Bill 0.140%–0.158% 1/31/13 4,178,000 4,176,958 United States Treasury Bill 0.138%–0.142% 2/7/13 1,800,000 1,799,523 United States Treasury Bill 0.145% 2/14/13 400,000 399,879 United States Treasury Bill 0.144%–0.145% 2/21/13 1,600,000 1,599,473 United States Treasury Bill 0.138%–0.140% 3/7/13 1,057,000 1,056,609 United States Treasury Bill 0.141% 3/14/13 500,000 499,798 United States Treasury Bill 0.133%–0.140% 3/21/13 1,100,000 1,099,549 United States Treasury Bill 0.143% 3/28/13 1,067,500 1,067,004 United States Treasury Bill 0.146% 4/4/13 4,988 4,985 United States Treasury Bill 0.142% 4/11/13 900,000 899,535 United States Treasury Bill 0.148% 4/18/13 375,000 374,787 United States Treasury Bill 0.148%–0.152% 4/25/13 1,250,000 1,249,243 United States Treasury Bill 0.150% 5/9/13 2,000,000 1,998,675 United States Treasury Bill 0.145% 5/16/13 1,500,000 1,498,997 United States Treasury Bill 0.141%–0.143% 5/30/13 2,993,000 2,990,878 United States Treasury Note/Bond 1.125% 12/15/12 158,000 158,059 United States Treasury Note/Bond 1.375% 2/15/13 300,000 300,763 United States Treasury Note/Bond 3.875% 2/15/13 991,000 998,585 United States Treasury Note/Bond 1.375% 3/15/13 946,000 949,341 United States Treasury Note/Bond 0.750% 3/31/13 180,000 180,349 United States Treasury Note/Bond 1.375% 5/15/13 170,000 170,941 United States Treasury Note/Bond 3.625% 5/15/13 240,000 243,789 Total U.S. Government and Agency Obligations (Cost $62,442,642) Commercial Paper (17.8%) Bank Holding Company (0.5%) PNC Bank NA 0.210% 12/3/12 217,000 216,998 PNC Bank NA 0.210% 12/20/12 388,000 387,957 Finance - Auto (1.9%) American Honda Finance Corp. 0.170% 12/5/12 185,000 184,997 American Honda Finance Corp. 0.170% 12/6/12 89,000 88,998 American Honda Finance Corp. 0.170% 12/7/12 111,000 110,997 American Honda Finance Corp. 0.170% 12/10/12 50,000 49,998 American Honda Finance Corp. 0.170% 12/11/12 66,200 66,197 American Honda Finance Corp. 0.170% 12/12/12 77,000 76,996 American Honda Finance Corp. 0.190% 1/11/13 140,000 139,970 American Honda Finance Corp. 0.180% 2/5/13 35,000 34,988 American Honda Finance Corp. 0.180%–0.190% 2/13/13 86,000 85,967 5 BMW US Capital LLC 0.190% 12/11/12 100,000 99,995 5 BMW US Capital LLC 0.190% 12/12/12 16,500 16,499 5 BMW US Capital LLC 0.190% 12/14/12 57,750 57,746 5 BMW US Capital LLC 0.190% 12/17/12 19,350 19,348 5 BMW US Capital LLC 0.190% 12/18/12 50,000 49,996 5 BMW US Capital LLC 0.190% 12/19/12 30,000 29,997 5 BMW US Capital LLC 0.190% 12/20/12 25,000 24,998 5 BMW US Capital LLC 0.190% 12/21/12 30,000 29,997 5 BMW US Capital LLC 0.190% 2/4/13 28,000 27,990 Toyota Motor Credit Corp. 0.321% 12/10/12 225,000 224,982 Toyota Motor Credit Corp. 0.321% 12/13/12 194,000 193,979 Toyota Motor Credit Corp. 0.341% 2/19/13 45,750 45,715 Toyota Motor Credit Corp. 0.341% 2/20/13 112,500 112,414 Toyota Motor Credit Corp. 0.270% 4/1/13 26,250 26,226 Toyota Motor Credit Corp. 0.250% 4/5/13 168,000 167,854 Toyota Motor Credit Corp. 0.260% 4/15/13 32,000 31,969 Toyota Motor Credit Corp. 0.290% 5/10/13 189,000 188,756 Finance - Other (4.6%) 5 Chariot Funding LLC 0.210% 2/5/13 49,000 48,981 5 Chariot Funding LLC 0.210% 2/14/13 114,000 113,950 General Electric Capital Corp. 0.180% 12/5/12 196,000 195,996 General Electric Capital Corp. 0.180% 12/20/12 85,000 84,992 General Electric Capital Corp. 0.180% 12/21/12 235,000 234,977 General Electric Capital Corp. 0.180% 2/4/13 396,000 395,871 General Electric Capital Corp. 0.180% 2/7/13 196,000 195,933 General Electric Capital Corp. 0.180% 2/8/13 315,000 314,891 General Electric Capital Corp. 0.180% 2/13/13 316,000 315,883 General Electric Capital Corp. 0.190% 2/14/13 43,000 42,983 General Electric Capital Corp. 0.180% 2/15/13 115,000 114,956 General Electric Capital Corp. 0.180% 3/1/13 170,000 169,924 General Electric Capital Corp. 0.200% 3/8/13 78,000 77,958 5 Jupiter Securitization Co. LLC 0.210% 12/14/12 49,500 49,496 5 Jupiter Securitization Co. LLC 0.210% 12/21/12 16,000 15,998 5 Jupiter Securitization Co. LLC 0.210% 2/4/13 12,000 11,995 5 Jupiter Securitization Co. LLC 0.210% 2/5/13 33,860 33,847 5 Jupiter Securitization Co. LLC 0.210% 2/6/13 38,000 37,985 5 Jupiter Securitization Co. LLC 0.210% 2/11/13 49,000 48,979 5 Old Line Funding LLC 0.200% 12/4/12 76,000 75,999 5 Old Line Funding LLC 0.190% 12/11/12 27,000 26,999 5 Old Line Funding LLC 0.200% 12/18/12 38,500 38,496 5 Old Line Funding LLC 0.200% 12/20/12 92,600 92,590 5 Old Line Funding LLC 0.200% 12/21/12 39,032 39,028 5 Old Line Funding LLC 0.200% 1/7/13 47,000 46,990 5 Old Line Funding LLC 0.200% 1/8/13 88,500 88,481 5 Old Line Funding LLC 0.200% 1/10/13 79,000 78,982 5 Old Line Funding LLC 0.200% 1/11/13 11,470 11,467 5 Old Line Funding LLC 0.200% 1/14/13 23,000 22,994 5 Old Line Funding LLC 0.200% 1/16/13 118,000 117,970 5 Old Line Funding LLC 0.200% 1/24/13 121,505 121,469 5 Old Line Funding LLC 0.200% 1/25/13 40,000 39,988 5 Old Line Funding LLC 0.200% 1/29/13 158,000 157,948 5 Old Line Funding LLC 0.200% 2/1/13 40,000 39,986 5 Old Line Funding LLC 0.200% 2/4/13 47,000 46,983 5 Old Line Funding LLC 0.200% 2/5/13 134,000 133,951 5 Old Line Funding LLC 0.200% 2/11/13 127,000 126,949 5 Old Line Funding LLC 0.200% 2/12/13 95,000 94,962 5 Old Line Funding LLC 0.200% 2/13/13 103,000 102,958 5 Old Line Funding LLC 0.200% 2/14/13 125,500 125,448 5 Old Line Funding LLC 0.200% 2/19/13 79,000 78,965 5 Old Line Funding LLC 0.200% 2/20/13 54,532 54,508 5 Straight-A Funding LLC 0.180% 12/3/12 45,000 45,000 5 Straight-A Funding LLC 0.180% 12/7/12 43,608 43,607 5 Straight-A Funding LLC 0.180% 12/10/12 20,000 19,999 5 Straight-A Funding LLC 0.180% 12/14/12 10,322 10,321 5 Straight-A Funding LLC 0.180% 12/18/12 39,000 38,997 5 Straight-A Funding LLC 0.180% 12/18/12 11,000 10,999 5 Straight-A Funding LLC 0.180% 12/18/12 8,722 8,721 5 Straight-A Funding LLC 0.180% 12/19/12 90,000 89,992 5 Straight-A Funding LLC 0.180% 12/20/12 11,500 11,499 5 Straight-A Funding LLC 0.180% 12/20/12 49,500 49,495 5 Straight-A Funding LLC 0.180% 12/20/12 23,569 23,567 5 Straight-A Funding LLC 0.180% 12/20/12 22,000 21,998 5 Straight-A Funding LLC 0.180% 12/20/12 32,000 31,997 5 Straight-A Funding LLC 0.180% 12/21/12 12,000 11,999 5 Straight-A Funding LLC 0.180% 1/3/13 12,750 12,748 5 Straight-A Funding LLC 0.180% 1/3/13 21,000 20,997 5 Straight-A Funding LLC 0.180% 1/7/13 78,000 77,986 5 Straight-A Funding LLC 0.180% 1/7/13 20,000 19,996 5 Straight-A Funding LLC 0.180% 1/7/13 24,801 24,796 5 Straight-A Funding LLC 0.180% 1/8/13 24,115 24,110 5 Straight-A Funding LLC 0.180% 1/9/13 99,000 98,981 5 Straight-A Funding LLC 0.180% 1/15/13 111,511 111,486 5 Straight-A Funding LLC 0.180% 1/15/13 17,275 17,271 5 Straight-A Funding LLC 0.180% 1/15/13 38,567 38,558 5 Straight-A Funding LLC 0.180% 1/16/13 20,000 19,995 5 Straight-A Funding LLC 0.180% 1/17/13 19,000 18,996 5 Straight-A Funding LLC 0.180% 1/17/13 9,663 9,661 5 Straight-A Funding LLC 0.180% 1/18/13 12,500 12,497 5 Straight-A Funding LLC 0.180% 1/18/13 23,500 23,494 5 Straight-A Funding LLC 0.180% 1/18/13 13,000 12,997 5 Straight-A Funding LLC 0.180% 1/18/13 60,000 59,986 5 Straight-A Funding LLC 0.180% 1/22/13 39,000 38,990 5 Straight-A Funding LLC 0.180% 1/23/13 53,000 52,986 Foreign Banks (3.2%) 5 Australia & New Zealand Banking Group, Ltd. 0.290% 3/1/13 247,000 246,821 5 Commonwealth Bank of Australia 0.300% 2/25/13 86,600 86,538 5 Commonwealth Bank of Australia 0.300% 2/28/13 592,000 591,561 4,5 Commonwealth Bank of Australia 0.259% 3/7/13 105,000 105,000 5 Commonwealth Bank of Australia 0.270% 5/9/13 80,250 80,154 4,5 Westpac Banking Corp. 0.302% 2/1/13 335,000 335,000 4,5 Westpac Banking Corp. 0.300% 2/4/13 597,000 597,000 5 Westpac Banking Corp. 0.301% 2/26/13 24,000 23,983 4,5 Westpac Banking Corp. 0.230% 4/3/13 393,000 393,000 4,5 Westpac Banking Corp. 0.230% 4/5/13 250,000 250,000 4,5 Westpac Banking Corp. 0.208% 4/16/13 160,000 160,000 4,5 Westpac Banking Corp. 0.208% 4/18/13 310,000 310,000 4,5 Westpac Banking Corp. 0.208% 4/25/13 200,000 200,000 4,5 Westpac Banking Corp. 0.208% 4/26/13 200,000 200,000 4,5 Westpac Banking Corp. 0.208% 5/7/13 95,000 95,000 4,5 Westpac Banking Corp. 0.227% 5/20/13 40,000 40,000 Foreign Governments (1.3%) Export Development Canada 0.170% 12/10/12 155,000 154,993 Export Development Canada 0.200% 4/11/13 49,000 48,964 5 Hydro-Quebec 0.160% 12/13/12 44,200 44,198 Province of Ontario 0.160% 12/5/12 69,000 68,999 Province of Ontario 0.160% 12/14/12 50,000 49,997 Province of Ontario 0.160% 12/17/12 100,000 99,993 Province of Ontario 0.160% 12/19/12 246,834 246,814 Province of Ontario 0.160%–0.200% 12/20/12 158,000 157,985 Province of Ontario 0.160% 12/21/12 230,000 229,980 Province of Ontario 0.160% 12/27/12 116,000 115,987 Province of Ontario 0.160% 1/7/13 74,250 74,238 5 Quebec 0.160% 1/3/13 75,000 74,989 5 Quebec 0.160% 1/7/13 222,750 222,713 Foreign Industrial (3.7%) 5 BASF SE 0.180% 12/17/12 75,000 74,994 5 BASF SE 0.160%–0.180% 12/20/12 253,500 253,477 5 BASF SE 0.180% 12/21/12 75,000 74,992 5 BASF SE 0.190% 2/20/13 100,000 99,957 5 BASF SE 0.190% 2/25/13 154,000 153,930 5 BASF SE 0.190% 2/26/13 51,000 50,977 5 Nestle Capital Corp. 0.260% 3/4/13 496,000 495,667 5 Nestle Capital Corp. 0.260% 3/12/13 495,000 494,639 5 Nestle Capital Corp. 0.260% 5/13/13 318,000 317,626 Nestle Finance International Ltd. 0.265% 3/25/13 244,000 243,795 Nestle Finance International Ltd. 0.265% 3/26/13 376,000 375,682 Nestle Finance International Ltd. 0.265% 4/1/13 296,000 295,736 Nestle Finance International Ltd. 0.265% 4/3/13 208,100 207,912 Nestle Finance International Ltd. 0.270% 5/7/13 62,000 61,927 Nestle Finance International Ltd. 0.270% 5/8/13 120,000 119,858 Nestle Finance International Ltd. 0.255% 5/14/13 378,000 377,561 5 Reckitt Benckiser Treasury Services PLC 0.190% 2/15/13 41,000 40,983 5 Sanofi 0.180% 12/20/12 34,700 34,697 5 Sanofi 0.170% 12/21/12 94,000 93,991 5 Total Capital Canada Ltd. 0.280% 12/12/12 146,000 145,987 5 Total Capital Canada Ltd. 0.180% 1/15/13 93,500 93,479 5 Total Capital Canada Ltd. 0.190% 1/31/13 157,000 156,949 Toyota Credit Canada Inc. 0.301% 1/9/13 19,500 19,494 Toyota Credit Canada Inc. 0.280% 3/21/13 49,500 49,458 Toyota Credit Canada Inc. 0.270% 3/25/13 49,500 49,458 Toyota Credit Canada Inc. 0.290% 4/23/13 19,000 18,978 Industrial (2.6%) 5 Chevron Corp. 0.150% 12/3/12 55,000 55,000 General Electric Co. 0.280% 2/20/13 99,000 98,938 General Electric Co. 0.260% 3/4/13 99,000 98,933 5 Google Inc. 0.200% 5/21/13 65,750 65,688 5 Procter & Gamble Co. 0.160% 12/10/12 100,000 99,996 5 Procter & Gamble Co. 0.150% 12/17/12 89,000 88,994 5 Procter & Gamble Co. 0.150% 1/7/13 173,000 172,973 5 Procter & Gamble Co. 0.170% 2/19/13 236,000 235,911 5 Procter & Gamble Co. 0.170% 2/20/13 175,500 175,433 5 Procter & Gamble Co. 0.170% 2/21/13 117,000 116,955 5 Procter & Gamble Co. 0.160% 2/22/13 117,000 116,957 5 The Coca-Cola Co. 0.180% 12/4/12 100,000 99,998 5 The Coca-Cola Co. 0.180% 12/5/12 25,000 24,999 5 The Coca-Cola Co. 0.190% 12/11/12 360,400 360,381 5 The Coca-Cola Co. 0.190% 12/12/12 42,000 41,998 5 The Coca-Cola Co. 0.190% 12/18/12 10,000 9,999 5 The Coca-Cola Co. 0.190% 12/19/12 99,000 98,991 5 The Coca-Cola Co. 0.190% 12/20/12 120,000 119,988 5 The Coca-Cola Co. 0.170% 12/26/12 232,800 232,772 5 The Coca-Cola Co. 0.170% 1/3/13 24,500 24,496 5 The Coca-Cola Co. 0.170% 1/9/13 118,000 117,978 5 The Coca-Cola Co. 0.170% 1/25/13 78,000 77,980 5 The Coca-Cola Co. 0.190% 2/19/13 39,500 39,483 5 The Coca-Cola Co. 0.190% 2/22/13 126,000 125,945 5 The Coca-Cola Co. 0.180% 2/25/13 187,500 187,419 5 The Coca-Cola Co. 0.180% 2/26/13 117,000 116,949 Total Commercial Paper (Cost $20,888,217) Certificates of Deposit (22.4%) Domestic Banks (4.7%) Branch Banking & Trust Co. 0.180% 1/3/13 152,000 152,000 Branch Banking & Trust Co. 0.180% 1/3/13 152,000 152,000 Branch Banking & Trust Co. 0.190% 1/28/13 472,000 472,000 Branch Banking & Trust Co. 0.190% 1/29/13 236,000 236,000 Branch Banking & Trust Co. 0.200% 2/5/13 555,000 555,000 State Street Bank & Trust Co. 0.180% 12/13/12 583,000 583,000 State Street Bank & Trust Co. 0.180% 1/8/13 330,000 330,000 State Street Bank & Trust Co. 0.180% 1/14/13 199,000 199,000 State Street Bank & Trust Co. 0.190% 1/17/13 80,000 80,000 State Street Bank & Trust Co. 0.190% 1/29/13 515,000 515,000 State Street Bank & Trust Co. 0.190% 2/5/13 229,000 229,000 State Street Bank & Trust Co. 0.220% 3/14/13 70,000 70,000 State Street Bank & Trust Co. 0.230% 4/16/13 1,489,000 1,489,000 Wells Fargo Bank NA 0.230% 3/4/13 295,500 295,501 Wells Fargo Bank NA 0.220% 3/14/13 197,000 197,000 Eurodollar Certificates of Deposit (7.4%) 4 Australia & New Zealand Banking Group, Ltd. 0.298% 1/25/13 335,000 335,000 4 Australia & New Zealand Banking Group, Ltd. 0.309% 2/11/13 260,000 260,000 4 Australia & New Zealand Banking Group, Ltd. 0.227% 4/19/13 432,000 432,000 4 Australia & New Zealand Banking Group, Ltd. 0.218% 4/25/13 387,000 387,000 4 Australia & New Zealand Banking Group, Ltd. 0.222% 5/1/13 440,000 440,000 4 Australia & New Zealand Banking Group, Ltd. 0.228% 5/14/13 250,000 250,000 4 Australia & New Zealand Banking Group, Ltd. 0.228% 5/16/13 405,000 405,000 Australia & New Zealand Banking Group, Ltd. 0.260% 5/28/13 35,000 35,000 Commonwealth Bank of Australia 0.335% 2/15/13 500,000 500,000 Commonwealth Bank of Australia 0.310% 2/22/13 500,000 500,000 4 Commonwealth Bank of Australia 0.229% 4/9/13 827,000 827,000 4 Commonwealth Bank of Australia 0.237% 4/16/13 409,000 409,000 4 Commonwealth Bank of Australia 0.248% 5/16/13 410,000 410,000 4 National Australia Bank Ltd. 0.299% 2/13/13 1,250,000 1,250,000 4 National Australia Bank Ltd. 0.270% 3/5/13 205,000 205,000 4 National Australia Bank Ltd. 0.262% 4/2/13 1,035,000 1,035,000 4 National Australia Bank Ltd. 0.258% 4/23/13 475,000 475,000 4 National Australia Bank Ltd. 0.258% 4/25/13 530,000 530,000 4 National Australia Bank Ltd. 0.258% 5/21/13 35,000 35,000 Yankee Certificates of Deposit (10.3%) 4 Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.209% 4/11/13 170,000 170,000 4 Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.208% 4/23/13 315,000 315,000 4 Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.209% 5/7/13 96,000 96,000 4 Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.210% 5/7/13 165,000 165,000 Bank of Montreal (Chicago Branch) 0.190% 12/21/12 30,000 30,000 Bank of Montreal (Chicago Branch) 0.190% 1/7/13 500,000 500,000 Bank of Montreal (Chicago Branch) 0.190% 1/7/13 800,000 800,000 Bank of Montreal (Chicago Branch) 0.190% 1/23/13 115,000 115,000 Bank of Montreal (Chicago Branch) 0.210% 1/28/13 390,000 390,000 Bank of Montreal (Chicago Branch) 0.220% 2/7/13 219,000 219,000 Bank of Montreal (Chicago Branch) 0.220% 2/8/13 276,000 276,000 Bank of Nova Scotia (Houston Branch) 0.270% 12/5/12 99,000 99,001 4 Bank of Nova Scotia (Houston Branch) 0.279% 1/14/13 100,000 100,000 4 Bank of Nova Scotia (Houston Branch) 0.250% 3/5/13 390,000 390,000 4 Bank of Nova Scotia (Houston Branch) 0.230% 4/5/13 460,000 459,992 4 Bank of Nova Scotia (Houston Branch) 0.237% 4/23/13 1,000,000 1,000,000 4 Bank of Nova Scotia (Houston Branch) 0.237% 4/24/13 400,000 400,000 4 Bank of Nova Scotia (Houston Branch) 0.228% 5/7/13 595,000 594,987 4 Bank of Nova Scotia (Houston Branch) 0.228% 5/20/13 466,000 465,989 4 Bank of Nova Scotia (Houston Branch) 0.229% 5/31/13 115,000 114,997 Canadian Imperial Bank of Commerce 0.180% 12/12/12 585,000 585,000 4 Canadian Imperial Bank of Commerce 0.478% 1/22/13 39,000 39,015 Canadian Imperial Bank of Commerce 0.200% 2/15/13 394,000 394,000 Toronto Dominion Bank (New York Branch) 0.300% 12/26/12 285,000 285,000 Toronto Dominion Bank (New York Branch) 0.300% 1/18/13 295,000 295,000 4 Toronto Dominion Bank (New York Branch) 0.313% 2/4/13 34,000 34,005 Toronto Dominion Bank (New York Branch) 0.290% 2/7/13 695,000 695,000 Toronto Dominion Bank (New York Branch) 0.300% 2/15/13 500,000 500,000 Toronto Dominion Bank (New York Branch) 0.300% 2/20/13 150,000 150,000 Toronto Dominion Bank (New York Branch) 0.260% 3/5/13 200,000 200,000 Toronto Dominion Bank (New York Branch) 0.270% 3/18/13 25,000 25,000 4 Toronto Dominion Bank (New York Branch) 0.208% 4/26/13 486,000 486,000 4 Toronto Dominion Bank (New York Branch) 0.210% 5/7/13 784,000 784,000 Toronto Dominion Bank (New York Branch) 0.240% 5/20/13 40,000 40,000 Westpac Banking Corp. (New York Branch) 0.520% 2/12/13 75,000 75,047 4 Westpac Banking Corp. (New York Branch) 0.230% 4/5/13 144,000 144,000 4 Westpac Banking Corp. (New York Branch) 0.208% 4/24/13 235,000 235,000 4 Westpac Banking Corp. (New York Branch) 0.212% 5/2/13 397,000 397,000 4 Westpac Banking Corp. (New York Branch) 0.380% 5/3/13 79,000 79,054 Total Certificates of Deposit (Cost $26,417,588) Repurchase Agreements (1.6%) Bank of Nova Scotia (Dated 11/30/12, Repurchase Value $90,002,000, collateralized by U.S. Treasury Note/Bond 0.125%, 12/31/13) 0.200% 12/3/12 90,000 90,000 Bank of Nova Scotia (Dated 11/30/12, Repurchase Value $67,935,000, collateralized by U.S. Treasury Note/Bond 0.125%, 12/31/13 0.250% 12/3/12 67,934 67,934 Federal Reserve Bank of New York (Dated 11/30/12, Repurchase Value $10,000,000, collateralized by U.S. Treasury Note/Bond 0.375%, 4/15/15) 0.180% 12/3/12 10,000 10,000 Goldman Sachs & Co. (Dated 11/26/12, Repurchase Value $385,015,000, collateralized by Federal Home Loan Mortgage Corp. 0.500%- 2.000%, 10/15/13-8/25/16, and Federal National Mortgage Assn. 6.250%, 5/15/29) 0.200% 12/3/12 385,000 385,000 Goldman Sachs & Co. (Dated 11/27/12, Repurchase Value $192,007,000, collateralized by U.S. Treasury Note/Bond 5.500%, 8/15/28) 0.180% 12/4/12 192,000 192,000 Goldman Sachs & Co. (Dated 11/27/12, Repurchase Value $385,014,000, collateralized by Federal Home Loan Mortgage Corp. 0.500%, 10/15/13, and Federal National Mortgage Assn. 7.125%, 1/15/30) 0.190% 12/4/12 385,000 385,000 JP Morgan Securities LLC (Dated 11/30/12, Repurchase Value $616,024,000, collateralized by U.S. Treasury Note/Bond 1.750%-3.125%, 5/31/16-5/15/19) 0.200% 12/7/12 616,000 616,000 RBC Capital Markets LLC (Dated 11/30/12, Repurchase Value $36,000,000, collateralized by U.S. Treasury Note/Bond 2.125%-4.250%, 8/15/13-11/30/14) 0.190% 12/3/12 36,000 36,000 TD Securities (USA) LLC (Dated 11/30/12, Repurchase Value $74,001,000, collateralized by U.S. Treasury Bill 0.000%, 5/30/13-8/22/13) 0.200% 12/3/12 74,000 74,000 Total Repurchase Agreements (Cost $1,855,934) Shares Money Market Fund (1.4%) 6 Vanguard Municipal Cash Management Fund (Cost $1,651,394) 0.159% 1,651,393,877 1,651,394 Face Amount ($000) Corporate Bonds (0.2%) Finance (0.2%) 4 Royal Bank of Canada (New York Branch) 0.421% 1/8/13 75,000 75,020 4 Royal Bank of Canada (New York Branch) 0.463% 1/28/13 37,420 37,440 Royal Bank of Canada (New York Branch) 2.250% 3/15/13 26,000 26,151 General Electric Capital Corp. 2.800% 1/8/13 49,500 49,616 General Electric Capital Corp. 5.450% 1/15/13 44,475 44,750 Total Corporate Bonds (Cost $232,977) Sovereign Bonds (U.S. Dollar-Denominated) (0.0%) 7 Export Development Canada 0.900% 2/15/13 24,000 24,034 4,7,8Network Rail Infrastructure Finance plc 0.414% 6/14/13 23,500 23,514 Total Sovereign Bonds (Cost $47,548) Taxable Municipal Bonds (0.4%) 7,9 BlackRock Municipal Bond Trust TOB VRDO 0.260% 12/3/12 18,105 18,105 7,9 BlackRock Municipal Income Investment Quality Trust TOB VRDO 0.260% 12/3/12 9,660 9,660 7,9 BlackRock Municipal Income Trust TOB VRDO 0.260% 12/3/12 207,000 207,000 7,9 BlackRock MuniHoldings Fund II, Inc. TOB VRDO 0.260% 12/3/12 21,850 21,850 7,9 BlackRock MuniHoldings Fund, Inc. TOB VRDO 0.260% 12/3/12 19,165 19,165 7,9 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.260% 12/3/12 100,000 100,000 7,9 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.260% 12/3/12 19,875 19,875 7,9 BlackRock MuniYield Investment Quality Fund TOB VRDO 0.260% 12/3/12 12,910 12,910 7,9 BlackRock Strategic Municipal Trust TOB VRDO 0.260% 12/3/12 9,820 9,820 7,9 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.240% 12/7/12 13,000 13,000 7 Massachusetts Transportation Fund Revenue TOB VRDO 0.240% 12/7/12 13,100 13,100 7 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.240% 12/7/12 6,400 6,400 Total Taxable Municipal Bonds (Cost $450,885) Tax-Exempt Municipal Bonds (3.1%) 9 ABAG Finance Authority for Nonprofit Corps. California Revenue (Miramar Apartments) VRDO 0.150% 12/7/12 11,900 11,900 9 ABAG Finance Authority for Nonprofit Corps. California Revenue (Southport Apartments) VRDO 0.150% 12/7/12 15,700 15,700 9 Akron OH Bath & Copley Joint Township Hospital District Revenue (Akron General Health System) VRDO 0.190% 12/7/12 19,500 19,500 9 Albany NY Industrial Development Agency Revenue (The College of Saint Rose Project) VRDO 0.170% 12/7/12 13,400 13,400 9 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.150% 12/7/12 35,955 35,955 9 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.170% 12/7/12 38,715 38,715 9 Ascension Parish LA Industrial Development Board Revenue (IMTT-Geismar Project) VRDO 0.170% 12/7/12 79,000 79,000 9 Bi-State Development Agency of the Missouri- Illinois Metropolitan District Revenue VRDO 0.180% 12/7/12 29,800 29,800 9 Birmingham AL Public Educational Building Student Housing Revenue (University of Alabama at Birmingham Project) VRDO 0.160% 12/7/12 16,015 16,015 9 Buffalo NY Municipal Water System Revenue VRDO 0.140% 12/7/12 11,700 11,700 9 California Housing Finance Agency Home Mortgage Revenue VRDO 0.150% 12/7/12 17,100 17,100 9 California Housing Finance Agency Multifamily Housing Revenue VRDO 0.160% 12/7/12 20,915 20,915 9 California Statewide Communities Development Authority Multifamily Housing Revenue (Belmont Project) VRDO 0.170% 12/7/12 8,300 8,300 9 California Statewide Communities Development Authority Multifamily Housing Revenue (Wilshire Court Project) VRDO 0.160% 12/7/12 11,900 11,900 9 California Statewide Communities Development Authority Revenue (Redlands Community Hospital) VRDO 0.150% 12/7/12 22,100 22,100 9 Clackamas County OR Hospital Facility Authority Revenue (Legacy Health System) VRDO 0.150% 12/7/12 9,700 9,700 9 Clark County NV Industrial Development Revenue (Southwest Gas Corp.) VRDO 0.180% 12/7/12 27,500 27,500 9 Cleveland-Cuyahoga County OH Port Authority Revenue (SPC Buildings 1 & 3 LLC) VRDO 0.170% 12/7/12 23,070 23,070 9 Cobb County GA Hospital Authority Revenue (Equipment Pool Project) VRDO 0.160% 12/7/12 11,200 11,200 9 Colorado Health Facilities Authority Revenue (Evangelical Lutheran Good Samaritan Society Project) VRDO 0.140% 12/7/12 10,000 10,000 9 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.160% 12/7/12 17,300 17,300 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.150% 12/7/12 35,000 35,000 Curators of the University of Missouri System Facilities Revenue VRDO 0.160% 12/7/12 61,940 61,940 9 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.160% 12/7/12 76,100 76,100 9 District of Columbia Revenue (Georgetown University) VRDO 0.160% 12/7/12 7,575 7,575 9 District of Columbia Revenue (Georgetown University) VRDO 0.160% 12/7/12 17,200 17,200 9 District of Columbia Revenue (Washington Drama Society) VRDO 0.160% 12/7/12 20,160 20,160 9 Fairfax County VA Economic Development Authority Resource Recovery Revenue (Lorton Arts Foundation Project) VRDO 0.180% 12/7/12 10,600 10,600 9 Greenville County SC Hospital System Revenue VRDO 0.150% 12/7/12 13,000 13,000 9 Hanover County VA Economic Development Authority Revenue (Bon Secours Health System Inc.) VRDO 0.170% 12/7/12 11,955 11,955 9 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) VRDO 0.150% 12/7/12 42,000 42,000 9 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.170% 12/7/12 14,900 14,900 9 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.170% 12/7/12 19,000 19,000 9 Illinois Development Finance Authority Revenue (Chicago Horticultural Society) VRDO 0.180% 12/7/12 16,300 16,300 9 Illinois Finance Authority Revenue (Carle Foundation) VRDO 0.160% 12/7/12 31,905 31,905 9 Illinois Finance Authority Revenue (Ingalls Health System) VRDO 0.180% 12/7/12 43,000 43,000 9 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) VRDO 0.170% 12/7/12 17,075 17,075 9 Illinois Finance Authority Revenue (Museum of Science & Industry) VRDO 0.170% 12/7/12 12,500 12,500 9 Indiana Development Finance Authority Educational Facilities Revenue (Indianapolis Museum of Art Inc. Project) VRDO 0.170% 12/7/12 14,400 14,400 9 Indiana Educational Facilities Authority Revenue (Wabash College) VRDO 0.170% 12/7/12 21,490 21,490 9 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.160% 12/7/12 39,340 39,340 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.150% 12/7/12 15,075 15,075 9 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) VRDO 0.140% 12/7/12 25,035 25,035 9 Lincoln County WY Pollution Control Revenue (PacifiCorp Project) VRDO 0.180% 12/7/12 17,200 17,200 9 Los Angeles CA Wastewater System Revenue VRDO 0.160% 12/7/12 9,135 9,135 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.150% 12/7/12 18,855 18,855 9 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries) VRDO 0.150% 12/7/12 11,650 11,650 9 Maine Health & Higher Educational Facilities Authority Revenue (Bowdoin College) VRDO 0.170% 12/7/12 15,130 15,130 9 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) VRDO 0.160% 12/7/12 29,765 29,765 9 Massachusetts Development Finance Agency Revenue (Simmons College) VRDO 0.170% 12/7/12 40,000 40,000 9 Massachusetts Health & Educational Facilities Authority Revenue (Baystate Medical Center) VRDO 0.140% 12/7/12 16,000 16,000 9 Massachusetts Health & Educational Facilities Authority Revenue (Bentley College) VRDO 0.160% 12/7/12 21,900 21,900 9 Massachusetts Health & Educational Facilities Authority Revenue (Dana Farber Cancer Institute) VRDO 0.150% 12/7/12 20,015 20,015 Massachusetts Health & Educational Facilities Authority Revenue (MIT) VRDO 0.160% 12/7/12 19,320 19,320 9 Miami-Dade County FL Special Obligation Revenue (Juvenile Courthouse Project) VRDO 0.160% 12/7/12 25,350 25,350 9 Michigan Higher Education Facilities Authority Revenue (Albion College Project) VRDO 0.170% 12/7/12 12,300 12,300 9 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) VRDO 0.160% 12/7/12 31,990 31,990 9 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.200% 12/7/12 21,100 21,100 9 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) VRDO 0.150% 12/7/12 15,000 15,000 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.160% 12/7/12 18,000 18,000 9 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) VRDO 0.170% 12/7/12 83,275 83,275 9 Nassau NY Health Care Corp. VRDO 0.160% 12/7/12 15,000 15,000 9 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.160% 12/7/12 19,600 19,600 9 New York City NY GO VRDO 0.150% 12/7/12 29,825 29,825 9 New York City NY GO VRDO 0.160% 12/7/12 15,800 15,800 9 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Carnegie Park) VRDO 0.140% 12/7/12 39,505 39,505 9 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Monterey) VRDO 0.140% 12/7/12 21,980 21,980 9 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (One Columbus Place Development) VRDO 0.160% 12/7/12 68,100 68,100 9 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Related-Sierra Development) VRDO 0.160% 12/7/12 32,500 32,500 9 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (West End Towers) VRDO 0.160% 12/7/12 31,300 31,300 9 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.160% 12/7/12 14,435 14,435 9 New York State Dormitory Authority Revenue (Royal Charter Properties) VRDO 0.140% 12/7/12 71,500 71,500 9 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.140% 12/7/12 20,500 20,500 9 New York State Housing Finance Agency Housing Revenue (125 West 31st Street) VRDO 0.170% 12/7/12 42,300 42,300 9 New York State Housing Finance Agency Housing Revenue (160 West 62nd Street) VRDO 0.150% 12/7/12 95,990 95,990 9 New York State Housing Finance Agency Housing Revenue (20 River Terrace Housing) VRDO 0.170% 12/7/12 17,300 17,300 9 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.140% 12/7/12 37,935 37,935 9 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.150% 12/7/12 61,500 61,500 9 New York State Housing Finance Agency Housing Revenue (70 Battery Place) VRDO 0.160% 12/7/12 12,800 12,800 9 New York State Housing Finance Agency Housing Revenue (Clinton Green North) VRDO 0.170% 12/7/12 31,845 31,845 9 New York State Housing Finance Agency Housing Revenue (Clinton Green South) VRDO 0.170% 12/7/12 11,625 11,625 9 New York State Housing Finance Agency Housing Revenue (Clinton Park) VRDO 0.170% 12/7/12 15,000 15,000 9 New York State Housing Finance Agency Housing Revenue (East 84th Street) VRDO 0.160% 12/7/12 24,500 24,500 9 New York State Housing Finance Agency Housing Revenue (Gotham West Housing) VRDO 0.130% 12/7/12 25,000 25,000 9 New York State Housing Finance Agency Housing Revenue (Gotham West Housing) VRDO 0.140% 12/7/12 38,000 38,000 9 New York State Housing Finance Agency Housing Revenue (West 17th Street) VRDO 0.160% 12/7/12 11,710 11,710 9 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.160% 12/7/12 21,875 21,875 9 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.180% 12/7/12 10,950 10,950 9 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.190% 12/7/12 11,100 11,100 9 North Carolina Medical Care Commission Health Care Facilities Revenue (Vidant Health) VRDO 0.150% 12/7/12 38,300 38,300 9 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) VRDO 0.180% 12/7/12 27,500 27,500 9 Oakland University of Michigan Revenue VRDO 0.180% 12/7/12 8,600 8,600 9 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) VRDO 0.170% 12/7/12 11,100 11,100 9 Ohio Higher Educational Facility Commission Revenue (University Hospitals Health System Inc.) VRDO 0.170% 12/7/12 25,000 25,000 Ohio State University General Receipts Revenue VRDO 0.150% 12/7/12 115,300 115,300 Ohio State University General Receipts Revenue VRDO 0.160% 12/7/12 6,200 6,200 9 Piedmont SC Municipal Power Agency Revenue VRDO 0.160% 12/7/12 16,000 16,000 9 Richmond CA Multifamily Housing Revenue (Baycliff Apartments Project) VRDO 0.150% 12/7/12 20,890 20,890 9 Russell County VA Industrial Development Authority Hospital Revenue (STS Health Alliance) VRDO 0.170% 12/7/12 9,365 9,365 9 Salem OH Hospital Facilities Improvement Revenue (Salem Community Hospital Project) VRDO 0.170% 12/7/12 12,745 12,745 9 Salem OR Hospital Facility Authority Revenue (Salem Hospital Project) VRDO 0.170% 12/7/12 16,500 16,500 9 San Diego CA Housing Authority Multifamily Housing Revenue (Villa Nueva Apartments) VRDO 0.150% 12/7/12 29,600 29,600 9 Simi Valley CA Multifamily Housing Revenue (Parker Ranch Project) VRDO 0.150% 12/7/12 23,700 23,700 9 Smyth County VA Industrial Development Authority Hospital Revenue VRDO 0.160% 12/7/12 22,100 22,100 9 St. Joseph MO Industrial Development Authority Health Facilities Revenue (Heartland Regional Medical Center) VRDO 0.150% 12/7/12 20,500 20,500 9 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.150% 12/7/12 14,000 14,000 9 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Baylor Health Care System Project) VRDO 0.160% 12/7/12 28,000 28,000 9 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) VRDO 0.160% 12/7/12 68,000 68,000 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.170% 12/7/12 42,400 42,400 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.170% 12/7/12 28,900 28,900 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.190% 12/7/12 34,620 34,620 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.200% 12/7/12 21,025 21,025 Texas Department of Housing & Community Affairs Single Mortgage Revenue VRDO 0.200% 12/7/12 64,065 64,065 7 Texas GO TOB VRDO 0.180% 12/3/12 496,000 496,000 9 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) VRDO 0.170% 12/7/12 19,600 19,600 9 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.160% 12/7/12 6,800 6,800 9 Virginia Small Business Financing Authority Health Facilities Revenue (Bon Secours Health System Inc.) VRDO 0.160% 12/7/12 7,200 7,200 9 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.170% 12/7/12 13,010 13,010 9 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.170% 12/7/12 18,800 18,800 9 Washington Housing Finance Commission Non-profit Housing Revenue (Rockwood Retirement Communities Program) VRDO 0.150% 12/7/12 5,900 5,900 9 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.170% 12/7/12 29,840 29,840 9 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.140% 12/7/12 20,500 20,500 9 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) VRDO 0.160% 12/7/12 31,200 31,200 Total Tax-Exempt Municipal Bonds (Cost $3,645,040) Total Investments (99.9%) (Cost $117,632,225) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Adjustable-rate security. 5 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other "accredited investors." At November 30, 2012, the aggregate value of these securities was $13,042,215,000, representing 11.1% of net assets. 6 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 7 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2012, the aggregate value of these securities was $994,433,000, representing 0.8% of net assets. 8 Guaranteed by the Government of the United Kingdom. 9 Scheduled principal and interest payments are guaranteed by bank letter of credit. GO—General Obligation Bond. TOB—Tender Option Bond. VRDO—Variable Rate Demand Obligation. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The fund's investment in Vanguard Municipal Cash Management Fund is valued based on Level 1 inputs. All of the fund's other investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard Federal Money Market Fund Schedule of Investments As of November 30, 2012 Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (97.7%) 2 Fannie Mae Discount Notes 0.180% 12/3/12 5,000 5,000 2 Fannie Mae Discount Notes 0.140% 12/5/12 4,000 4,000 2 Fannie Mae Discount Notes 0.138%–0.140% 12/12/12 56,000 55,998 2 Fannie Mae Discount Notes 0.140% 1/9/13 45,967 45,960 2 Fannie Mae Discount Notes 0.150% 1/16/13 3,414 3,413 2 Fannie Mae Discount Notes 0.185% 1/23/13 26,244 26,237 2 Fannie Mae Discount Notes 0.145% 1/30/13 11,900 11,897 2 Fannie Mae Discount Notes 0.135% 2/1/13 35,055 35,047 2 Fannie Mae Discount Notes 0.135% 2/6/13 71,450 71,432 2 Fannie Mae Discount Notes 0.140%–0.160% 2/13/13 7,900 7,897 2 Fannie Mae Discount Notes 0.150%–0.172% 2/14/13 22,542 22,534 2 Fannie Mae Discount Notes 0.145%–0.170% 2/20/13 39,375 39,361 2 Fannie Mae Discount Notes 0.155%–0.160% 2/27/13 73,300 73,271 2 Fannie Mae Discount Notes 0.155%–0.160% 3/6/13 11,200 11,195 2 Fannie Mae Discount Notes 0.160% 3/13/13 3,736 3,734 2 Fannie Mae Discount Notes 0.170% 4/17/13 50,000 49,968 2 Fannie Mae Discount Notes 0.170% 4/18/13 7,500 7,495 2 Fannie Mae Discount Notes 0.180% 5/1/13 1,650 1,649 3 Federal Home Loan Bank Discount Notes 0.180% 12/5/12 4,100 4,100 3 Federal Home Loan Bank Discount Notes 0.140%–0.150% 12/7/12 44,644 44,643 3 Federal Home Loan Bank Discount Notes 0.130% 12/12/12 45,000 44,998 3 Federal Home Loan Bank Discount Notes 0.140% 12/14/12 15,000 14,999 3 Federal Home Loan Bank Discount Notes 0.180% 12/21/12 60,000 59,994 3 Federal Home Loan Bank Discount Notes 0.130%–0.140% 1/9/13 186,000 185,973 3 Federal Home Loan Bank Discount Notes 0.140% 1/11/13 40,000 39,994 3 Federal Home Loan Bank Discount Notes 0.140% 1/16/13 25,000 24,996 3 Federal Home Loan Bank Discount Notes 0.143%–0.145% 1/18/13 50,000 49,990 3 Federal Home Loan Bank Discount Notes 0.150% 2/1/13 2,894 2,893 3 Federal Home Loan Bank Discount Notes 0.170% 2/4/13 5,000 4,998 3 Federal Home Loan Bank Discount Notes 0.140%–0.150% 2/6/13 59,000 58,984 3 Federal Home Loan Bank Discount Notes 0.150% 2/8/13 3,400 3,399 3 Federal Home Loan Bank Discount Notes 0.130%–0.150% 2/13/13 100,600 100,572 3 Federal Home Loan Bank Discount Notes 0.130%–0.165% 2/20/13 33,130 33,119 3 Federal Home Loan Bank Discount Notes 0.140% 2/27/13 9,700 9,697 3 Federal Home Loan Bank Discount Notes 0.160% 3/1/13 2,000 1,999 3 Federal Home Loan Bank Discount Notes 0.140% 3/5/13 4,000 3,999 3 Federal Home Loan Bank Discount Notes 0.150% 3/13/13 4,000 3,998 3 Federal Home Loan Bank Discount Notes 0.160% 3/15/13 40,000 39,982 3 Federal Home Loan Bank Discount Notes 0.155% 3/20/13 40,000 39,981 3 Federal Home Loan Bank Discount Notes 0.150% 4/3/13 6,600 6,597 3 Federal Home Loan Bank Discount Notes 0.170% 4/19/13 5,000 4,997 3 Federal Home Loan Bank Discount Notes 0.165%–0.170% 5/3/13 18,800 18,787 3 Federal Home Loan Bank Discount Notes 0.160% 5/8/13 25,000 24,982 3 Federal Home Loan Bank Discount Notes 0.165% 5/22/13 50,000 49,961 3 Federal Home Loan Bank Discount Notes 0.164% 5/29/13 50,000 49,959 3,4 Federal Home Loan Banks 0.139% 12/27/12 97,240 97,241 3,4 Federal Home Loan Banks 0.192% 10/1/14 6,000 5,998 2,4 Federal Home Loan Mortgage Corp. 0.168% 3/21/13 13,000 12,998 2 Federal Home Loan Mortgage Corp. 0.160% 4/23/13 3,000 2,998 2,4 Federal Home Loan Mortgage Corp. 0.159% 5/6/13 67,600 67,589 2,4 Federal Home Loan Mortgage Corp. 0.152% 5/16/13 50,100 50,096 2,4 Federal Home Loan Mortgage Corp. 0.160% 6/3/13 124,400 124,381 2,4 Federal Home Loan Mortgage Corp. 0.158% 6/17/13 123,200 123,218 2,4 Federal National Mortgage Assn. 0.239% 12/28/12 7,700 7,701 2,4 Federal National Mortgage Assn. 0.199% 8/12/13 30,000 29,994 2,4 Federal National Mortgage Assn. 0.179% 11/8/13 50,000 49,986 2,4 Federal National Mortgage Assn. 0.178% 11/14/13 65,000 64,982 2,4 Federal National Mortgage Assn. 0.187% 6/20/14 47,000 46,997 2,4 Federal National Mortgage Assn. 0.189% 9/11/14 150,000 149,946 2 Freddie Mac Discount Notes 0.140% 12/3/12 6,104 6,104 2 Freddie Mac Discount Notes 0.140%–0.250% 12/10/12 23,082 23,081 2 Freddie Mac Discount Notes 0.140% 12/17/12 5,950 5,950 2 Freddie Mac Discount Notes 0.145%–0.180% 1/3/13 30,600 30,596 2 Freddie Mac Discount Notes 0.150% 1/7/13 5,834 5,833 2 Freddie Mac Discount Notes 0.140% 1/15/13 14,525 14,522 2 Freddie Mac Discount Notes 0.140%–0.145% 1/22/13 56,000 55,989 2 Freddie Mac Discount Notes 0.140% 1/28/13 17,000 16,996 2 Freddie Mac Discount Notes 0.135% 1/29/13 56,085 56,073 2 Freddie Mac Discount Notes 0.140% 2/4/13 44,737 44,726 2 Freddie Mac Discount Notes 0.140%–0.170% 2/11/13 75,793 75,771 2 Freddie Mac Discount Notes 0.150% 2/12/13 7,390 7,388 2 Freddie Mac Discount Notes 0.140%–0.160% 2/19/13 18,400 18,394 2 Freddie Mac Discount Notes 0.141% 2/20/13 3,100 3,099 2 Freddie Mac Discount Notes 0.140%–0.160% 2/25/13 73,250 73,222 2 Freddie Mac Discount Notes 0.160% 2/26/13 6,400 6,398 2 Freddie Mac Discount Notes 0.140% 2/27/13 47,500 47,484 2 Freddie Mac Discount Notes 0.155%–0.160% 3/5/13 13,360 13,355 2 Freddie Mac Discount Notes 0.150%–0.155% 3/11/13 10,900 10,895 2 Freddie Mac Discount Notes 0.160%–0.200% 4/1/13 5,000 4,997 2 Freddie Mac Discount Notes 0.160% 4/3/13 11,200 11,194 2 Freddie Mac Discount Notes 0.170% 4/9/13 6,713 6,709 2 Freddie Mac Discount Notes 0.170% 4/22/13 7,000 6,995 2 Freddie Mac Discount Notes 0.175% 4/24/13 2,200 2,198 2 Freddie Mac Discount Notes 0.160% 4/29/13 3,800 3,797 2 Freddie Mac Discount Notes 0.200% 5/1/13 4,000 3,997 2 Freddie Mac Discount Notes 0.160% 5/20/13 15,000 14,989 United States Treasury Bill 0.143% 12/13/12 125,000 124,994 United States Treasury Bill 0.150% 12/20/12 50,000 49,996 United States Treasury Bill 0.153%–0.155% 12/27/12 90,000 89,990 United States Treasury Bill 0.110% 1/10/13 35,000 34,996 United States Treasury Bill 0.155%–0.158% 1/31/13 75,000 74,980 United States Treasury Bill 0.145% 2/21/13 150,000 149,950 United States Treasury Bill 0.140%–0.143% 3/28/13 60,000 59,972 United States Treasury Bill 0.148% 4/18/13 75,000 74,957 United States Treasury Bill 0.165% 5/2/13 25,000 24,983 United States Treasury Note/Bond 1.125% 12/15/12 65,000 65,024 United States Treasury Note/Bond 1.375% 1/15/13 5,000 5,007 United States Treasury Note/Bond 0.625% 1/31/13 20,000 20,016 United States Treasury Note/Bond 2.875% 1/31/13 50,000 50,227 United States Treasury Note/Bond 1.375% 2/15/13 61,000 61,151 United States Treasury Note/Bond 0.625% 2/28/13 53,000 53,062 United States Treasury Note/Bond 2.750% 2/28/13 20,000 20,127 United States Treasury Note/Bond 1.375% 3/15/13 50,000 50,175 United States Treasury Note/Bond 0.750% 3/31/13 20,000 20,039 United States Treasury Note/Bond 1.375% 5/15/13 40,000 40,221 Total U.S. Government and Agency Obligations (Cost $3,879,423) Repurchase Agreements (2.3%) Bank of Nova Scotia (Dated 11/30/12, Repurchase Value $12,000,000, collateralized by U.S. Treasury Note/Bond 1.000%, 5/15/14) 0.200% 12/3/12 12,000 12,000 Federal Reserve Bank of New York (Dated 11/30/12, Repurchase Value $10,000,000, collateralized by U.S. Treasury Note/Bond 1.000%, 8/31/16) 0.180% 12/3/12 10,000 10,000 Goldman Sachs & Co. (Dated 11/26/12, Repurchase Value $13,001,000, collateralized by Treasury Inflation Indexed Note/Bond 2.625%, 7/15/17) 0.200% 12/3/12 13,000 13,000 Goldman Sachs & Co. (Dated 11/27/12, Repurchase Value $7,000,000, collateralized by U.S. Treasury Note/Bond 1.750%, 5/15/22) 0.180% 12/4/12 7,000 7,000 Goldman Sachs & Co. (Dated 11/27/12, Repurchase Value $13,000,000, collateralized by Treasury Inflation Indexed Note/Bond 2.625%, 7/15/17) 0.190% 12/4/12 13,000 13,000 JP Morgan Securities LLC (Dated 11/30/12, Repurchase Value $21,001,000, collateralized by U.S. Treasury Note/Bond 0.250%, 8/15/15) 0.200% 12/7/12 21,000 21,000 RBC Capital Markets LLC (Dated 11/30/12, Repurchase Value $4,000,000 collateralized by U.S. Treasury Bill 0.000%, 3/21/13) 0.190% 12/3/12 4,000 4,000 TD Securities (USA) LLC (Dated 11/30/12, Repurchase Value $10,000,000, collateralized by U.S. Treasury Note/Bond 0.725%, 10/31/17) 0.200% 12/3/12 10,000 10,000 Total Repurchase Agreements (Cost $90,000) Total Investments (100.0%) (Cost $3,969,423) Other Assets and Liabilities- Net (0.0%) Net Assets (100.0%) 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Adjustable-rate security. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2012, 100% of the market value of the fund's investments was determined using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD MONEY MARKET RESERVES By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: January 21, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD MONEY MARKET RESERVES By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: January 21, 2013 VANGUARD MONEY MARKET RESERVES By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: January 21, 2013 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012 see file Number 2-11444 , Incorporated by Reference.
